Citation Nr: 0934270	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In November 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.  

The Veteran and his fiancée report that he suffers from a 
loss of balance due to his hearing loss.  Peripheral 
vestibular disorders are separately rated.  See 38 C.F.R. 
§ 4.87, Code 6204 (2008).  The Veteran also asserts that his 
hearing impairment has caused psychiatric symptoms.  Service 
connection has not been established for these disorders.  The 
claims for these disabilities are referred to the RO for 
appropriate action.  

The issue of entitlement to a disability rating in excess of 
40 percent for a bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran has recurrent bilateral tinnitus.  



CONCLUSION OF LAW

Criteria for a disability rating in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 6260 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter from the RO dated in March 2007 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim for an increased rating for tinnitus, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The initial notice letter was provided before 
the adjudication of his claim in April 2007.  It was not 
until the December 2007 that the Veteran was provided with 
the rating schedules, but he was not prejudiced by this delay 
because his numerous pieces of correspondence and his 
November 2008 hearing testimony show that he had actual 
knowledge of the rating criteria.  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained to the 
extent possible.  The Veteran's service medical records have 
been obtained.  His available post-service treatment records 
have also been obtained.  The Veteran has had a hearing.  He 
has been afforded opportunities for VA examinations.  Medical 
opinions have been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In fact, the Veteran in 
his October 2008 written presentation specifically asked that 
he not be sent for further VA examination.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Discussion

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

On the April 2007 VA examination, the Veteran reported that 
his service-connected tinnitus was manifested by persistent 
intermittent ringing, buzzing, roaring, and pulsing.  During 
his Board hearing, he reported constant ringing and 
whistling.  His tinnitus is currently rated as 10 percent 
disabling under Code 6260.  This is the highest rating 
available for this disability.  A 10 percent disability 
evaluation is the maximum available for both bilateral and 
unilateral tinnitus, recurrent.  38 C.F.R. § 4.87, see also 
Smith v. Nicholson, 451 F.3d 1344, 1351 (2006) (affirming 
VA's interpretation that Diagnostic Code 6260 does not 
provide an additional 10 percent disability evaluation for 
bilateral tinnitus over unilateral tinnitus).  Consequently, 
a higher rating cannot be granted.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board, as 
did the RO (see statement of the case dated in December 
2007),  finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that this service-connected tinnitus has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to the increased rating claims in this case shows 
that the tinnitus does not, by itself or together with other 
service-connected disabilities, render the Veteran 
unemployable.  That is, the record here does not raise a TDIU 
claim.  




ORDER

A disability rating in excess of 10 percent for bilateral 
tinnitus is denied.  


REMAND

On his April 2006 and April 2007 VA examinations, the Veteran 
could not do the speech reception test.  In April 2006, it 
was noted that the Veteran's spoken English was difficult to 
understand.  At his hearing, he testified through an 
interpreter that he had trouble understanding the 
instructions.  There is a Spanish version of the speech 
reception test and that should be used in this case.  

In an October 2008 written presentation, the Veteran, or 
someone writing for him, wrote that he would appreciate if he 
was not sent for an audiometric examination, because they 
could do nothing for him.  That is not so.  A VA audiometric 
examination can provide the information that is needed to 
support his claim.  

The Veteran is cautioned to report for the examination and to 
fully cooperate with the examiners.  Regulations specify that 
when a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2008).  Failure to cooperate 
with the examiner is essentially the same as failure to 
report for the examination.  See Dusek v. Derwinski, 2 Vet. 
App. 519, 522 (1992).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The Veteran should be scheduled for 
a Spanish version of the VA audiometric 
examination.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  The test should include a 
controlled speech discrimination test 
and a puretone audiometry test.  The 
examiner must certify if the use of the 
speech discrimination test is not 
appropriate because of language 
difficulties, inconsistent speech 
discrimination scores, etc.  The 
examiner should express an opinion as 
to the consistency and reliability of 
the test results.  

2.  Thereafter, the AMC should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


